DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leister (US 2011/0149359).
4. 	As to claim 1, Leister discloses (fig. 3) a laser apparatus (illumination device) comprising an aperture module array (SLM1, SLM2) including: one or more sources (LQ, LQA) of coherent electromagnetic radiation (coherent light), (paragraphs [0061], [0062], [0063], [0065], [0089]); two or more aperture modules (aperture array and filtering apertures formed in SLM1 and SLM2), (paragraphs [0009],[0045], [0081], [0082]) that are optically coupled to and receive coherent electromagnetic radiation (coherent light) from the one or more sources (LQ, LQA) and emit respective beams (light) of the coherent electromagnetic radiation (coherent light) received from the one or more sources (LQ, LQA), (paragraphs [0061]-[0063], [0065], [0067], [0079], [0090], [0121]); and a driving system (CU), (paragraphs [0019], [0035], [0048], [0062], [0090]) that is connected to at least one of the sources (LQ, LQA) of coherent electromagnetic radiation (coherent light) and to at least two of the aperture modules (SLM1, SLM2), is configured to modulate (modulate) at least one of the beams (light) emitted by the two or more aperture 
5. 	As to claim 2, Leister discloses (fig. 3) a laser apparatus (illumination device) which the apparatus (illumination device) is configured to provide (fig. 4) a desired non-uniform composite beam profile (I’, I”) resembling at least part of a zero order Bessel function (light distribution without any obstruction as illustrated in figure 4 constituted by I’, I”), (paragraphs [0072], [0073]).
6. 	As to claim 3, Leister discloses (fig. 3) a laser apparatus (illumination device) comprising: an aperture module array including three or more aperture modules (aperture array and filtering apertures formed in SLM1 and SLM2), (paragraphs [0009],[0045], [0081], [0082]); each aperture module of the array (aperture array and filtering apertures formed in SLM1 and SLM2) being optically couple-able to a source (LQ, LQA) of coherent electromagnetic radiation (coherent light) and configured to emit a beam (light) comprising radiation (coherent light) received from such a source (LQ, LQA), (paragraphs [0061], [0062], [0063], [0065], [0089]); the apparatus (illumination device) being configured to provide (fig. 4) a desired non-uniform composite beam profile (I’, I”) by: emitting a composite beam comprising beams (coherent light) emitted by two or more of the aperture modules (modules (aperture array and filtering apertures formed in SLM1 and SLM2), (paragraphs [0009],[0045], [0081], [0082]), modulating (modulate) at least one of the beams (light) emitted by the two or more aperture modules (aperture array and filtering apertures formed in SLM1 and SLM2) in power (intensity) and phase (phase) relative to 
7. 	As to claim 2, Leister discloses (fig. 3) a laser apparatus (illumination device) which the apparatus (illumination device) is configured to provide (fig. 4) a desired non-uniform composite beam profile (I’, I”) resembling at least part of a zero order Bessel function (light distribution without any obstruction as illustrated in figure 4 constituted by I’, I”), (paragraphs [0072], [0073]).
8. 	As to claim 5, Leister discloses (fig. 3) a laser apparatus (illumination device) in which the apparatus (illumination device) is configured to provide (fig. 4) a desired non-uniform composite beam profile (I’, I”) by causing at least one aperture module (aperture array and filtering apertures formed in SLM1 and SLM2) to emit electromagnetic radiation (light) while causing at least one other aperture module (aperture array and filtering apertures formed in SLM1 and SLM2) to emit no electromagnetic radiation (aperture mask blocks light that falls outside the aperture, electrically addressable SLM does not show any information, and/or controller CU switch to minimum transmittance), (paragraphs [0006], [0028]-[0030], [0035], [0044], [0048], [0050], [0075]).
9. 	As to claim 6, Leister discloses (fig. 3) a laser apparatus (illumination device) including an imaging processor (CU) connected in communication with at least one aperture module (aperture array and filtering apertures formed in SLM1 and SLM2) and configured to determine 
Response to Arguments
10. 	Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DON J WILLIAMS/Examiner, Art Unit 2878